Citation Nr: 1029109
Decision Date: 08/03/10	Archive Date: 09/09/10

Citation Nr: 1029109	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  94-44 175	)	DATE AUG 03 2010
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to VA burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to July 
1946.  He died in October 1991.  The appellant is his surviving 
spouse.

This matter originally came to the Board of Veterans' Appeals 
(BVA or Board) in August 1996, on appeal from a December 1991 
decision by the RO that denied the appellant's claim for VA 
burial benefits.  In July 2002, while the case was in remand 
status, the appellant perfected an appeal with respect to the 
RO's April 2002 denial of dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C. § 1151.  The Board remanded 
both issues for additional development in April 2003 and March 
2005.

By a decision entered in March 2010, the Board granted the 
appellant's claim for DIC benefits pursuant to 38 U.S.C. § 1151, 
as incident to VA surgery.  The Board also granted her claim for 
VA burial benefits, concluding that the award of DIC benefits 
under 38 U.S.C. § 1151 was "comparable to the Veteran's death 
having been service connected."  See 38 U.S.C.A. § 2307 (West 
Supp. 2009) (providing for the payment of certain VA funeral and 
burial benefits on behalf of a veteran who died as the result of 
service-connected disability).  Subsequently, it was brought to 
the Board's attention that the award of VA burial benefits was in 
error in light of the decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) in Mintz v. 
Brown, 6 Vet. App. 277, 282-83 (1994) (holding that VA burial 
benefits under 38 U.S.C. § 2307 cannot be premised on an award of 
DIC benefits under 38 U.S.C. § 1151).

In June 2010, the Board ordered reconsideration of its March 2010 
decision on the issue of entitlement to VA burial benefits.  See 
38 U.S.C. § 7103 (West 2002) and 38 C.F.R. § 20.1000(a) (2009) 
(allowing the Board to reconsider an appellate decision on its 
own motion on grounds of obvious error).  That issue is now 
before an expanded reconsideration panel of the Board.  This 
decision replaces the Board's March 2010 decision as to that 
issue, and that issue alone.  The Board's March 2010 decision 
with respect to the award of DIC benefits remains in effect.


FINDINGS OF FACT

1.  The Veteran served on active duty from December 1944 to July 
1946; he died in October 1991.

2.  The Veteran was not service connected for any disability at 
the time of his death; service connection for the cause of the 
Veteran's death has not been alleged or established.

3.  The Veteran was not in receipt of VA compensation or pension 
at the time of his death, and he did not have a claim for 
compensation or pension pending at that time.

4.  The Veteran's body was not held by a State, or political 
subdivision thereof, following his death, and his body was not 
unclaimed.

5.  The Veteran did not die while hospitalized by VA.

6.  The Veteran was not buried in a cemetery owned by a State, or 
an agency or political subdivision thereof, in a section of the 
cemetery which is used solely for the interment of persons who 
are eligible for burial in a national cemetery.

7.  The Veteran is not shown to have been discharged from active 
service for disability incurred or aggravated in the line of 
duty; there is no suggestion that he had a condition at discharge 
that would have justified a discharge for disability.


CONCLUSION OF LAW

The criteria for an award of VA burial benefits have not been 
met.  38 U.S.C.A. §§ 1701, 2302, 2303, 2307, 5103, 5103A (West 
2002 & Supp. 2009); 38 U.S.C.A. §§ 902, 903, 907 (West 1991); 
38 C.F.R. §§ 3.159, 3.1600 (2009); 38 C.F.R. § 3.1600 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to establish entitlement to VA burial 
benefits.  She believes that such benefits should be payable 
because the Veteran died as a result of VA treatment.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.



A.  The Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and 
Assistance Requirements and Technical Correction, 73 Fed. Reg. 
23,353 (Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) 
(removing the prior requirement that VA ask the claimant to 
provide any pertinent evidence in her possession).  Ordinarily, 
notice with respect to each of these elements must be provided to 
the claimant prior to the initial unfavorable decision by the 
agency of original jurisdiction (AOJ).

In the present case, the Board finds that VA has satisfied its 
duty to notify.  By way of a VCAA notice letter sent to the 
appellant in April 2005, the AOJ informed the appellant of the 
information and evidence required to substantiate her claim and 
of her and VA's respective duties for obtaining the information 
and evidence.  Although the required notice was not provided 
until after her claim was initially adjudicated, the claim was 
subsequently re-adjudicated in a March 2009 supplemental 
statement of the case (SSOC), thereby correcting any defect in 
the timing of the notice.  See, e.g., Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is 
necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2009).  This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to her claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist has 
been fulfilled.  The Veteran's service treatment records have 
been obtained, as have his death certificate and all available 
records from Maimonides Medical Center in Brooklyn, New York 
(where he died).  Information has also been obtained as to 
whether the Veteran was service connected for a disease or 
disability during his lifetime, as required by the Board in its 
remands of August 1998 and March 2005.  See, e.g., Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers 
on the appellant, as a matter of law, a right to compliance with 
the remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand).  In addition, 
there are no questions here in controversy that require 
resolution by a medical opinion.

The Board recognizes that efforts to procure complete records 
pertaining to the Veteran's treatment for an abdominal aortic 
aneurysm at the VA Medical Center in Brooklyn, New York have not 
been successful.  See BVA Remand dated March 2005, pp.4-5.  
However, those records were being sought in connection with the 
appellant's claim for DIC benefits under 38 U.S.C. § 1151 (which 
has been granted), and have no bearing on the disposition of the 
issue currently under consideration.  See Mintz v. Brown, supra.  
A remand to make further efforts to obtain those records would 
serve no useful purpose.  See 38 C.F.R. § 3.159(d) (2009) 
(directing VA to discontinue providing assistance in obtaining 
evidence under circumstances where there is no reasonable 
possibility that further assistance would aid in substantiating 
the claim).  No further development action is required.



II.  The Merits of the Appeal

At all times here relevant, payment of VA burial allowance could 
be authorized if a veteran died as a result of service-connected 
disability.  See 38 U.S.C.A. § 2307 (West Supp. 2009); 38 
U.S.C.A. § 907 (West 1991); 38 C.F.R. § 3.1600(a) (2009); 38 
C.F.R. § 3.1600(a) (1991).  If a veteran's death was not service-
connected, entitlement to payment of such an allowance could be 
established if: 

	(1)  At the time of death the veteran was in 
receipt of pension or compensation (or, but for 
the receipt of military retirement pay, would 
have been in receipt of compensation); or

	(2)  The veteran had an original or reopened 
claim for pension or compensation pending at the 
time of his death and

      (i)  In the case of an original claim, 
there was sufficient evidence of record on the 
date of the veteran's death to have supported an 
award of either benefit effective prior to the 
date of death, or
      
      (ii)  In the case of a reopened claim, 
there was sufficient prima facie evidence of 
record on the date of death to support an award 
of either benefit effective prior to the date of 
death, and evidence confirming such entitlement 
was received within one year of VA's request for 
such evidence; or 

	(3)  If the deceased was a veteran of any war, 
or was discharged or released from active 
service for disability incurred or aggravated in 
the line of duty, the body was being held by a 
State (or a political subdivision of a State), 
no one claimed the body, and there were 
insufficient resources in the veteran's estate 
to cover burial and funeral expenses.

See 38 U.S.C.A. § 2302(a) (West 2002); 38 U.S.C.A. § 902(a) (West 
1991); 38 C.F.R. § 3.1600(b) (2009); 38 C.F.R. § 3.1600(b) 
(1991).

A VA burial allowance was also payable if a veteran died from 
non-service-connected causes while properly hospitalized by VA.  
38 U.S.C.A. § 2303(a) (West 2002); 38 U.S.C.A. § 903(a) (West 
1991); 38 C.F.R. § 3.1600(c) (2009); 38 C.F.R. § 3.1600(c) 
(1991).  The term "hospitalized by VA" means admission to a VA 
facility for hospital, nursing home, or domiciliary care under 
the authority of 38 U.S.C.A. §§ 1710 or 1711(a); admission 
(transfer) to a non-VA facility for hospital care under the 
authority of 38 U.S.C.A. § 1703; admission (transfer) to a 
nursing home under the authority of 38 U.S.C.A. § 1720 for 
nursing home care at the expense of the United States; or 
admission (transfer) to a State nursing home for nursing home 
care with respect to which payment is authorized under the 
authority of 38 U.S.C.A. § 1741.  38 U.S.C.A. § 2303(a)(2) (West 
2002); 38 C.F.R. § 3.1600(c) (2009).  The term "VA facility" 
means facilities over which VA has direct jurisdiction, 
Government facilities for which VA contracts, and public or 
private facilities at which VA provides recreational activities 
for patients receiving care under 38 U.S.C.A. § 1710.  
38 U.S.C.A. § 1701(3) (West 2002).  The term "non-VA facility" 
means facilities other than VA facilities.  38 U.S.C.A. § 1701(4) 
(West 1991).

In addition to the foregoing benefits, for claims filed before 
December 16, 2003, a plot or interment allowance could also be 
granted if, among other things:

(1) the deceased veteran is eligible for the 
non-service connected burial allowance outlined 
in 38 C.F.R. § 3.1600(b) or (c); or

(2) the deceased veteran served during a period 
of war and was buried on or after October 1, 
1978 in a cemetery owned by a State (or an 
agency or political subdivision thereof) in a 
section of the cemetery which is used solely for 
the interment of persons who are eligible for 
burial in a national cemetery; or

(3) the veteran was discharged from active 
service for disability incurred or aggravated in 
the line of duty (or at time of discharge had 
such a disability, shown by official service 
records, which in medical judgment would have 
justified a discharge for disability); and

(4) the veteran is not buried in a national 
cemetery or other cemetery under the 
jurisdiction of the United States.

See 38 U.S.C.A. § 903(b) (West 1991); 38 C.F.R. § 3.1600(f)(2) 
(2009); 38 C.F.R. § 3.1600(f) (1991).

Following a thorough review of the record in this case, and the 
applicable law and regulations, the Board finds that the 
preponderance of the evidence is against the appellant's claim 
for VA burial benefits.  The evidence shows that the Veteran 
served on active duty from December 1944 to July 1946, and that 
he died in October 1991.  His death occurred in a non-VA 
facility, Maimonides Medical Center, and there is nothing in the 
record to suggest that he was admitted to that facility under the 
authority of 38 U.S.C.A. §§ 1703, 1710, 1711, and/or 1741.  He 
did not have a claim for compensation or pension pending at the 
time of his death, there is no indication that he was receiving 
pension at that time, and service connection for the cause of his 
death has not been alleged or established.

The Veteran's body was not held by a State, or political 
subdivision thereof, following his death; his body was not 
unclaimed; and the appellant reported on the VA Form 21-530 
(Application for Burial Benefits) she completed in October 1991 
that the Veteran was not buried in a cemetery owned by a State, 
or an agency or political subdivision thereof, in a section of 
the cemetery which is used solely for the interment of persons 
who are eligible for burial in a national cemetery.  The Veteran 
is not shown to have been discharged from active service for 
disability incurred or aggravated in the line of duty, and there 
is no suggestion by medical evidence or otherwise that conditions 
noted at the time of his discharge from service-specifically, a 
history of defective vision and first-degree pes planus, with 
entirely normal findings on examination, and hypertrophied 
tonsils-would have justified a discharge for disability.

There is some evidence to suggest that the Veteran may been 
service-connected during his lifetime; specifically, the record 
contains a photocopy of a VA Patient Data Card issued to the 
Veteran that bears the words, "Service-Connected."  Upon 
investigation, however, the Chief of Health Administration 
Services for the VA New York Harbor Healthcare System has twice 
certified that, according to the VAMC in Brooklyn, the Veteran 
was not service connected for any disability.  See letters dated 
in June 2006 and June 2007.  That information is consistent with 
what the RO found in 2002, when it conducted a search to 
determine whether the Veteran had been service connected.  The RO 
found no evidence of a separate claims file that had been lost or 
mislaid, and nothing in its electronic database(s) to show that 
service connection was ever established for a disability.  See 
SSOC dated October 2002.  The RO also noted that the Veteran's 
original service treatment records had been obtained on request 
from the National Personnel Records Center (NPRC) in 2002.  
Inasmuch as such records are ordinarily transmitted to VA when a 
claim for compensation is filed, the RO considered their receipt 
in 2002 significant in terms of demonstrating the improbability 
that the Veteran had filed such a claim during his lifetime.

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against a finding that the Veteran was in 
receipt of VA compensation at the time of his death.  The 
certifications from the Chief of Health Administration Services 
for the VA New York Harbor Healthcare System, together with the 
results of the RO's unsuccessful search for documents or 
electronic records reflecting an award of service connection, and 
the fact that the Veteran's original service treatment records 
were still in the possession of NPRC at the time of his death, 
outweigh the limited evidence suggesting that the Veteran may 
have been service connected.  The Court has held that VA burial 
benefits under 38 U.S.C.A. § 2307 cannot be premised on an award 
of DIC benefits under 38 U.S.C.A. § 1151, see Introduction, 
supra, and the other requirements for payment of such benefits 
have not been met, as discussed above.  The claim must be denied.


ORDER

The claim for VA burial benefits is denied.



			
	WAYNE M. BRAEUER	CHERYL L. MASON
	Veterans Law Judge 	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	STEVEN D. REISS
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 1010741	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  94-44 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1151 incident to VA 
surgery.  

2.  Entitlement to VA burial benefits.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran had active service from December 1944 to July 
1946.  He died in October 1991.  The appellant is his 
surviving spouse.  

This appeal initially arose from December 1991 and April 2002 
RO rating decisions.  In December 1991, the RO denied the 
appellant's claim for VA burial benefits.  

In August 1996, the Board of Veterans' Appeals (Board) 
remanded the issue of burial benefits to the RO to afford the 
appellant a hearing with the Board.  That hearing was held in 
June 1997, a transcript of which is of record.  

In August 1998, the Board again remanded the matter to the RO 
for further development and adjudication.  During the 
pendency of the remand, an April 2002 rating action denied 
DIC pursuant to the provisions of 38 U.S.C.A. § 1151. 

In April 2003, the appellant was advised that she had a 
second opportunity to provide testimony, inasmuch as the 
Member who held the June 1997 hearing had subsequently left 
the Board.  

In September 2003, the appellant presented testimony as to 
both issues on appeal before a Veterans Law Judge (VLJ) at 
the RO.

The Board remanded the case to the RO for additional 
development of the record in
March 2005.  

In May 2009, the appellant declined the opportunity to 
provide further testimony, inasmuch as the VLJ who had held 
the September 2003 hearing had subsequently left the Board.  

In September 2009, the Board requested an opinion from a VHA 
medical expert as to the claim for DIC in accordance with 38 
C.F.R. § 20.901(d) (2009).  The requested opinion has been 
provided and has been associated with the claims folder.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran died in October 1991 as the result of an 
aortoduodenal fistula.  

3.  The Veteran's death is shown as likely as not to have 
been caused by complications stemming from an operative 
procedure performed to repair an abdominal aortic aneurysm by 
VA.  



CONCLUSIONS OF LAW

1.  The criteria for DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 are met.  38 U.S.C.A. §§ 1151, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.358, 3.361, 3.800 (1995).

2.  The criteria for increased VA burial and plot or 
interment allowances are met.  38 U.S.C.A. §§ 2302, 2303, 
2307 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1600 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist claimants in the development of 
a claim.  

The VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  However, in light of the favorable 
action taken hereinbelow, the Board finds that further 
discussion of VCAA compliance is not necessary at this time.  

Under the applicable criteria, DIC under 38 U.S.C.A. Chapter 
13 shall be awarded for a qualifying death of a veteran in 
the same manner as if such death were service-connected.

In pertinent part, 38 U.S.C.A. § 1151 (West 1991) provides 
that, where any veteran shall have suffered an injury, or an 
aggravation of an injury, as a result of hospitalization, or 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service 
connected.  

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 (West 1991) simply required a causal 
connection between the claimed injury, and any alleged 
resulting disability.  See Brown v. Gardner, 115 S.Ct. 552 
(1994).  In light of the Supreme Court's decision, the VA 
revised 38 C.F.R. § 3.358(c) (1995), the regulation 
implementing 38 U.S.C.A. § 1151 (West 1991), to eliminate the 
requirement of fault.  

38 C.F.R. § 3.358(c)(1) (1995) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury, or an aggravation of an 
existing disease or injury, and not merely coincidental 
therewith."  

Further, 38 C.F.R. § 3.358(b)(2) (1995) provides that 
"[c]ompensation will not be payable...for the continuance or 
natural progress of disease or injuries."  38 C.F.R. § 
3.358(c)(3) (1995) now provides that "[c]ompensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
expressed or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."  60 Fed. Reg. 14,223 
(1995).  

The opinion of the Attorney General and the revised 38 C.F.R. 
§ 3.358(c)(3) precluded compensation where a disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the 
injury, or aggravation thereof, from VA hospitalization or 
medical or surgical treatment or (3) is the continuance or 
natural progress of diseases or injuries for which VA 
hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.  
Effective October 1, 1997, 38 U.S.C.A. 1151was amended by 
Congress.  

However, these amendments apply only to claims filed on or 
after the effective date of the statute, October 1, 1997.  
Since the appellant's appeal was pending prior to that date, 
it continues to be subject to review under the prior 
statutory language and interpretation.  VAOPGCPREC 40-97.  

The appellant claims entitlement to compensation under 
38 U.S.C.A. § 1151 for the Veteran's death, asserting such 
was the result of VA surgery.  

The record establishes that the Veteran underwent three 
operations at the Brooklyn, New York VA Medical center: a 
right inguinal hernia repair in 1987; a right femoral 
posterior tibial bypass in January 1991; and surgical repair 
of an aortic aneurysm sometime between August 1990 and 
January 1991.  

In October 1991, the Veteran was found in the street in 
respiratory distress and brought to the emergency room of a 
private hospital.  Upon arrival he was provisionally 
diagnosed with a possible aorta-enteric fistula.  He was sent 
directly to the operating room, where he underwent an 
exploratory laparotomy for the attempted repair of an 
aortoduodenal fistula.  

The Veteran became asystolic on the operating room table; he 
was pronounced dead approximately 1.5 hours after his arrival 
in the emergency room.  

The certificate of death, dated in October 1991, indicates 
the Veteran's death did not occur in any unusual manner and 
was due entirely to natural causes.  

In order to resolve the question of whether the VA's surgical 
procedures caused or contributed materially in producing the 
Veteran's death, the Board obtained a VHA medical opinion 
addressing the likelihood that a VA surgical procedures had a 
"cause and effect" relationship, without regard to fault, 
with the development of the Veteran's terminal aortoduodenal 
fistula.  

The October 2009 VHA medical reviewer opined that VA's 
surgical repair of the aortic aneurism was responsible for 
the Veteran's death:  

In review of the records and the 
discussions of the testimony, the primary 
element expressed of concern had to do 
with the healing of the wound which, as 
best as I can infer, meant the healing of 
the abdominal wound . . . There are many 
factors that are called into play with 
delayed wound healing and there are many 
apparent delays of wound healing that 
have almost no relationship with the 
character of healing of the internal 
organs.  However, if the cause of the 
delayed wound healing had something to do 
with the infection and the infection was 
serious, deep and chronic, it is possible 
that the infection was transplanted to 
the graft anastomosis to the aorta and 
that the infection actually caused the 
failure of the healing and subsequent 
aortoduodenal fistula.  In an effort to 
avoid being elaborate and wordy, my 
answer is simply "yes" [-] the aneurysm 
repair was the immediate preceding event 
to the aortoduodenal fistula and it is 
unlikely that this fistula would have 
occurred without the surgical repair of 
the aortic aneurysm.  

Accordingly, as the competent medical evidence establishes 
causation between the Veteran's VA surgical treatment and his 
death, the criteria of 38 U.S.C.A. § 1151 are met, and the 
claim must be granted.  

This award of benefits is comparable to the Veteran's death 
having been service connected.  Increased funeral and burial 
expenses of a deceased veteran are payable if the veteran 
died due to a service-connected disability.  38 U.S.C.A. § 
2307 (West 2002); 38 C.F.R. § 3.1600(a) (2009).  Therefore, 
the appellant's claim for VA burial benefits must also be 
granted.  



ORDER

DIC benefits pursuant to 38 U.S.C. § 1151 as incident to VA 
surgery are granted.  

VA burial benefits consistent with receipt of DIC benefits 
are granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


